IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANNA GRIFFIS,                                :   No. 298 EAL 2020
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (ALBERT EINSTEIN                       :
HEALTHCARE NETWORK),                         :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.